Title: To George Washington from Tench Tilghman, 30 December 1785
From: Tilghman, Tench
To: Washington, George



Dear Sir
Baltimore 30th Decembr 1785

Since I last had the honor of writing to you, I have had several interviews with Mr Gough, who seems of opinion that Mr Rawlins charge of £160 for finishing your Room is full as reasonable if not more so than what he charged him for Work of the same kind—Upon this I have come to the following heads of agreement with him, which will be committed to firm after I have heard from you.
The Work to be began at Mount Vernon by the 1st or middle of April next—at farthest.
Mr Rawlins to have £13.10/ Maryland Curry for all his travelling Expences.
Mr Rawlins as well as his Workmen to be maintained while at Mt Vernon.
The Charge of transporting the Workmen & their Tools to and from Mt Vernon to be at the Expence of Genl Washington—who is to do it in any manner most convenient & agreeable to himself—The transportation of the moulded Work done at Baltimore (which must be by Water to prevent Breakage) to be also at the Expence of Genl Washington.
The materials to be furnished by you—but it is understood that if you will send round an equal weight of Plaister of Paris with what Rawlins works up here, he is to take it, and set one against the other—N.B. I enquired particularly of Mr Gough in respect to the finding the Materials.
Mr Rawlins to have £168 Maryland Currency, exclusive of the

pregoing, for finishing the room agreeable to the plan he communicated.
There is one more Article to which I could not agree without consulting you—Mr Rawlins will want an advance of about £50 in the course of the Winter. If it be agreeable to you I will make it, as he wants it.
You will be pleased to signify your approbation or disapprobation of the foregoing as soon as you conveniently can. If you approve, the Work, so far as it can be done here, will be immediately put in hand. I am with true Respect & Esteem Dear Sir yr most obt & hble Servt

Tench Tilghman

